                Case 4:18-cv-07229-YGR Document 65 Filed 04/20/20 Page 1 of 2



 1   PAUL J. ANDRE (State Bar No. 196585)
     pandre@kramerlevin.com
 2
     LISA KOBIALKA (State Bar No. 191404)
 3   lkobialka@kramerlevin.com
     JAMES HANNAH (State Bar No. 237978)
 4   jhannah@kramerlevin.com
     AUSTIN MANES (State Bar No. 284065)
 5   amanes@kramerlevin.com
     KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6
     990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8   Facsimile: (650) 752-1800
 9   Attorneys for Plaintiff
10   FINJAN, INC.

11
                                    IN THE UNITED STATES DISTRICT COURT
12
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14

15
         FINJAN, INC.,                                  Case No.: 4:18-cv-07229-YGR
16
                       Plaintiff,                       PLAINTIFF FINJAN, INC.’S
17                                                      ADMINISTRATIVE MOTION FOR LEAVE
                v.                                      TO FILE A RESPONSE TO DEFENDANT
18                                                      QUALYS, INC.’S OBJECTION TO
         QUALYS INC.,                                   EVIDENCE [DKT. 60]
19

20                     Defendant.                       Date:     May 1, 2020 1
                                                        Time:     10:00 AM
21                                                      Place:    Courtroom 1, 4th Floor
                                                        Judge:    Hon. Yvonne Gonzalez Rogers
22

23

24

25

26

27

28
     1
         Subject to the Court’s March 12, 2020 Order (Dkt. No. 48) suspending in-person appearances.
     FINJAN’S ADMIN. MOTION FOR LEAVE TO FILE                             CASE NO.: 4:18-cv-07229-YGR
     A RESPONSE TO QUALYS’ OBJECTION TO EVIDENCE
              Case 4:18-cv-07229-YGR Document 65 Filed 04/20/20 Page 2 of 2




 1          Plaintiff Finjan, Inc. hereby moves for leave to file a short response to the Objections to
 2 Evidence that Qualys filed on April 13, 2020, at Dkt. 60 (“Objections”). Finjan’s proposed 5-page

 3 response is attached hereto as Exhibit A, and will demonstrate that Qualys’ Objections misstate the

 4 record and misapply the controlling law and Patent Local Rules.

 5          On April 17, 2020 Qualys indicated that it reserves the right to oppose Finjan’s motion for leave
 6 to file the response. Declaration of Aaron Frankel filed herewith at ¶ 3.

 7
                                                           Respectfully submitted,
 8
     Dated: April 20, 2020                            By: /s/ James Hannah
 9                                                        Paul J. Andre (State Bar No. 196585)
                                                          Lisa Kobialka (State Bar No. 191404)
10                                                        James Hannah (State Bar No. 237978)
                                                          Austin Manes (State Bar No. 284065)
11
                                                          KRAMER LEVIN NAFTALIS
12                                                        & FRANKEL LLP
                                                          990 Marsh Road
13                                                        Menlo Park, CA 94025
                                                          Telephone: (650) 752-1700
14                                                        Facsimile: (650) 752-1800
15                                                        pandre@kramerlevin.com
                                                          lkobialka@kramerlevin.com
16                                                        jhannah@kramerlevin.com
                                                          amanes@kramerlevin.com
17
                                                           Attorneys for Plaintiff
18                                                         FINJAN, INC.
19

20

21

22

23

24

25

26

27

28
                                          1
     FINJAN’S ADMIN. MOTION FOR LEAVE TO FILE                                CASE NO.: 4:18-cv-07229-YGR
     A RESPONSE TO QUALYS’ OBJECTION TO EVIDENCE
